DETAILED ACTION
Oath/Declaration
Applicant has not submitted the inventor’s oath or declaration. (See informational notice mailed on 04/07/2021.)
Since the application is in condition for allowance and the required inventor’s oath or declaration (an oath or declaration under 37 CFR 1.63, or a substitute statement under 37 CFR 1.64, executed by or with respect to each actual inventor) has not yet been filed, the Office will issue a notice with the Notice of Allowability.  The inventor’s oath or declaration must be filed no later than the date on which the issue fee is paid. See 35 U.S.C. 115(f).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, 7-10 are allowed.  Reeve is the closest prior art of record and places the buffer tube flush with the retention feature and secure the fibers and buffer tubes with a curable sealant, and it would not have been obvious to one having ordinary skill in the art to make a modification including a nose portion of the elongate main body, the nose portion sized to form an interference fit with an internal surface of the buffer tube, when considered in view of the rest of the limitations of the claims.
Claims 11-15, 17-19 are allowed.  Reeve is the closest prior art of record but uses a block design that is fastened by screws and it would not have been obvious to one having ordinary skill in the art to make a modification for placing a lid extending within the slotted opening between the first end and the second end of the main body, when considered in view of the rest of the limitations of the claims.
Claims 20-22 are allowed.  Reeve is the closest prior art of record but uses a block design that is fastened by screws and it would not have been obvious to one having ordinary skill in the art to make a modification for a first set of threads defined on an interior surface of the elongate main body at an inlet portion of the fiber anti-pistoning apparatus for coupling to a first buffer tube, when considered in view of the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP5239609 teaches a device for routing buffer tube but can read on the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883